OWEN, WILLIAM C., Jr., Associate Judge,
concurring specially:
I concur in the court’s decision, and in the opinion authored by Judge Green, but would add these thoughts. This case quite vividly point up the reason why assault, as a criminal offense, should not include the element of putting in fear, a subject upon which this author wrote in Clark v. State, 318 So.2d 487 (Fla. 4th DCA 1975), reversed 337 So.2d 798 (Fla.1976). I again express the hope, as I did then, that the Legislature would revise Section 784.011, Florida Statutes, so as to eliminate the element of the putting in fear, a proper element of the civil tort of assault. Failing in this, the Legislature should amend Section 810.-02(2)(a), Florida Statutes, to read “makes an assault or battery upon any person,” thereby making the statute say what the learned trial judge felt the Legislature meant to say.